Opinion issued September 3, 2020




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00874-CR
                            ———————————
                       JOE ERNEST ADAME, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1107713


                          MEMORANDUM OPINION

      Appellant is attempting to appeal from his conviction for the offense of

aggravated assault with a deadly weapon. We dismiss this appeal.

      In a criminal case, the notice of appeal must be filed within thirty days after

sentence is imposed if no timely motion for new trial is filed. See TEX. R. APP. P.
26.2(a)(1). The clerk’s record reveals that sentence was imposed on April 10, 2007

and no motion for new trial was filed. Accordingly, the deadline for filing the notice

of appeal was thirty days after the sentence was imposed, or May 10, 2007. The

notice of appeal was not filed until September 20, 2018. Because the notice of appeal

was not timely filed, this Court lacks jurisdiction over the appeal. See Slaton v. State,

981 S.W.2d 208, 209 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 523

(Tex. Crim. App. 1996).

      We dismiss this appeal for lack of jurisdiction. Any pending motions are

dismissed as moot.

                                   PER CURIAM

Panel consists of Justices Kelly, Goodman, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2